FIRST DIVISION
                                                      April 18, 2011




                            No. 1-09-1668


                 IN THE APPELLATE COURT OF ILLINOIS
                       FIRST JUDICIAL DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,        )   Appeal from the
                                            )   Circuit Court
          Plaintiff-Appellee,               )   of Cook County.
                                            )
v.                                          )   No. 08 CR 20271
                                            )
ALEX RUTLEDGE,                              )   Honorable
                                            )   Thomas M. Davy,
          Defendant-Appellant.              )   Judge Presiding.


     JUSTICE LAMPKIN delivered the judgment of the court, with
opinion.
     Presiding Justice Hall and Justice Hoffman concurred in the
judgment and opinion.

                            O P I N I O N

     Following a bench trial, defendant Alex Rutledge was found

guilty of aggravated battery of a police officer and sentenced,

based on his criminal background, to a Class X term of 10 years'

imprisonment.    On appeal defendant contends that (1) he was

denied a fair trial because the State introduced excessive and

unnecessary "other crimes" evidence; and (2) he was improperly

ordered to serve the three-year period of mandatory supervised

release (MSR) associated with a Class X felony rather than the

two-year period associated with the Class 2 offense of which he
1-09-1668

was convicted.   We affirm.

     According to the State's theory of the case, the aggravated

battery that formed the basis for defendant's conviction arose

from and was a continuation of an incident that developed between

defendant and Keisha Atas when she rejected defendant's sexual

advances while parked in an alley.      The State contends that

defendant battered Joseph Smith, an off-duty police officer, when

Atas sought refuge in Smith's garage and Smith stepped between

defendant and Atas.   Defendant contends that, whatever transpired

between him and Atas, no presentation of those facts was

necessary to explain an unrelated battery of Smith.

     At trial, Keisha Atas testified that she and defendant were

present at a "get together" at her cousin's house.      Atas had

known defendant for more than 10 years.      At the get together, she

and defendant drank vodka and played cards, then left together in

her cousin's car at approximately 3 a.m.      Defendant was driving

and they were accompanied by two other guests from the party.

Defendant dropped off the other guests and asked Atas if she

would like to "hang out" and get another drink.     She agreed and

defendant bought a bottle of vodka, which they consumed in the

parked car.

     Atas further testified that defendant commented that she was

acting like she was "too good."    Atas ignored the comment, but


                                  -2-
1-09-1668

defendant began striking her in the face.    Atas asked defendant

to take her home.    Instead, defendant parked in an alley.   Atas

told defendant that she needed to use the bathroom.    Defendant

let her out of the car to urinate and began to urinate in the

alley himself.    Defendant told Atas that "when you get back in,

you better be ready to give me some pussy."    Atas saw a garage

door open and saw a man (Smith) standing near the alley.      She ran

toward Smith and into his garage.

     Atas testified that as she passed Smith she noticed a badge

on his belt.    Defendant followed and was trying to get Atas to

leave the garage.    Smith told defendant that he was a police

officer and asked defendant to leave.    Defendant stated that he

knew Smith was a police officer because he had seen him in the

neighborhood.    Smith told a woman to call 911 and bring him his

handcuffs.   Defendant continued to try to enter the garage and

became more aggressive.    Smith placed one handcuff on defendant,

and then defendant swung at Smith, striking him in the face.

They struggled until another man came from the alley and helped

restrain defendant.

     Joseph Smith testified that he is a Chicago police officer

assigned to the marine unit.    On the morning in question, he went

to his garage and opened the door, planning to smoke a cigarette

in the alley.    He was wearing blue uniform pants, a tee-shirt


                                 -3-
1-09-1668

with the words "Chicago Police Marine Unit" and a badge clipped

to his belt.    He saw Atas get out of a car in the alley with her

pants down around her legs and run toward his garage.     Atas was

crying and bleeding, she had bruises, and some of her hair had

been pulled out.    She ran into his garage.   Defendant followed.

     Smith testified that he was trying to "decipher" what was

happening.    Atas asked him to take her home.   He said he could

not, but offered to call the police.    He asked defendant why Atas

was bleeding and defendant said that she struck her head.      Smith

told defendant that Atas did not want to go with him and asked

him to leave.    Smith called 911 and told defendant that he was a

police officer.    Defendant said that he knew Smith was a police

officer.    Smith told defendant that he had called the police and

suggested that defendant "bounce," i.e., leave the area.      Smith

then used his cell phone to call his fiancée, who was also a

police officer.    He asked her to bring his weapon and handcuffs

to the garage.

     Smith further testified that when defendant continued to

refuse to leave, he decided to place him under arrest.      Smith

placed a handcuff on defendant's left wrist.     Defendant swung at

Smith with his right hand and struck him in the face causing a

bruise.    A neighbor attempted to help secure defendant.    He was

unable to do so, but a second neighbor joined them and the three


                                 -4-
1-09-1668

men were able to place the handcuffs on defendant.       After Smith

placed defendant in the handcuffs, a squad car arrived and

another officer took defendant into custody.

     Robert Franklin testified that he is Smith's neighbor.        He

described assisting in defendant's arrest and generally

corroborated Smith's account of his fight with defendant.

     Officer Grubbs1 also testified.      When he arrived on the

scene defendant was in handcuffs.       He observed swelling and

bleeding on Smith's cheek.

     The State rested and defendant moved for a directed finding.

The trial court denied the motion.

     Defendant testified that he was in the alley that morning

and got into an "altercation" with Atas.       He testified that he

and Atas hit each other.     Smith approached him and told him he

was being disrespectful.     Smith displayed his weapon "acting like

he was Denzel Washington."     Defendant testified that he had

experienced problems with Smith in the past and       was not in the

mood for his "bull crap."     Defendant denied striking Smith or

committing any other offense before he was arrested.

     The defense rested, and the trial court found defendant

guilty of aggravated battery.     The trial court subsequently found

defendant eligible for Class X sentencing and sentenced him to 10


     1
         Officer Grubbs' first name does not appear in the record.

                                  -5-
1-09-1668

years' imprisonment followed by a 3-year period of MSR.

Defendant appealed.

     Defendant first contends that the improper admission of

other crimes evidence deprived him of the right to a fair trial.

Although acknowledging that his trial attorney failed to preserve

this error by objecting at the trial level, defendant argues

alternatively that this error constitutes plain error or that the

failure to object deprived him of the effective assistance of

counsel.    Before addressing either prong of defendant's argument,

we must first consider whether any error occurred.     See People v.

Piatkowski, 225 Ill. 2d 551, 565 (2007) ("the first step [of the

plain error analysis] is to determine whether error occurred");

People v. Jackson, 391 Ill. App. 3d 11, 34 (2009) (counsel was

not ineffective for failing to object to evidence of other crimes

that was properly admitted as part of a continuing narrative).

     Evidence of other offenses is admissible if it is relevant

for any purpose other than to show propensity to commit crime.

People v. Bedoya, 325 Ill. App. 3d 926, 937 (2001).     Although

admissible for a proper purpose, such evidence should still be

excluded if its probative value is outweighed by the danger of

unfair prejudice.     People v. Nunley, 271 Ill. App. 3d 427, 431

(1995).    However, if the evidence of the other offenses and the

evidence of the crime charged are inextricably intertwined, the


                                  -6-
1-09-1668

rule relating to other crimes is not implicated and ordinary

relevancy principles apply.    People v. Manuel, 294 Ill. App. 3d

113, 124 (1997).

     Here, we find that evidence of defendant's conduct in the

car was an integral and natural part of the Atas' description of

the circumstances surrounding defendant's aggravated battery of

Officer Smith.    Defendant argues that it was possible to present

testimony about his confrontation with Smith without mentioning

what happened in the car between defendant and Atas.    This is not

the standard; it is not all prejudicial evidence that must be

excluded but, rather, only that which is unfairly prejudicial.

See Nunley, 271 Ill. App. 3d at 431.    Admittedly, the evidence

presented depicts defendant as a mean-tempered drunk willing to

at least batter a woman and quite possibly contemplating sexual

assault.    Without this evidence, there is no explanation for

defendant's conduct toward Smith at the garage.    With this

evidence, it becomes clear that defendant was intoxicated and

angry that Smith was thwarting his attempt to sexually assault

Atas.   Although the State possibly could have proved its case

without this evidence, there is no rule that requires the State

to present a watered-down version of events simply because

otherwise highly probative evidence is unflattering to defendant.

Therefore, we conclude that evidence of defendant's conduct


                                 -7-
1-09-1668

toward Atas in the car was not unfairly prejudicial and was

properly admitted.   Consequently, defendant can establish neither

plain error for the admission of the evidence (see Piatkowski,

225 Ill. 2d at 565) nor ineffective assistance of counsel based

on the failure to object (see Jackson, 391 Ill. App. 3d at 34).

     Defendant next contends that although he was sentenced as a

Class X offender, he should not be subject to a three-year period

of MSR but, rather, should be subject to the two-year period of

MSR associated with the underlying Class 2 offense.   Defendant

concedes that this issue has been decided against him in People

v. Anderson, 272 Ill. App. 3d 537 (1995), People v. Smart, 311

Ill. App. 3d 415 (2000), and People v. Watkins, 387 Ill. App. 3d

764 (2009).   However, defendant argues that these cases are

"unpersuasive" because Anderson and Smart were decided prior to

and without the benefit of our supreme court's decision in People

v. Pullen, 192 Ill. 2d 36 (2000), and Watkins did not address the

application of Pullen.

     Cases that have considered the issue in light of Pullen

have, nevertheless, also gone against defendant's position.     See

People v. Lee, 397 Ill. App. 3d 1067 (2010); People v. McKinney,

399 Ill. App. 3d 77 (2010).   The McKinney court examined the

plain language of the Unified Code of Corrections and concluded:

"This can only mean that such a defendant 'shall be sentenced as


                                -8-
1-09-1668

a Class X offender' and shall receive the sentence--the entire

sentence--that one convicted of a Class X felony would receive."

(Emphasis in original.)   McKinney, 399 Ill. App. 3d 80-81

(quoting 730 ILCS 5/5-5-3(c)(8)(West 2006)).    Both the McKinney

and Lee courts went on to consider the application of Pullen and

held that a defendant sentenced as a Class X offender is required

to serve the Class X MSR term of three years.    McKinney, 399 Ill.

App. 3d at 83; Lee, 397 Ill. App. 3d at 1073.

     Defendant "acknowledges" McKinney and Lee, but argues that

they were wrongly decided.    We, however, see no reason to depart

from these well-reasoned decisions.    Accordingly, we hold that

defendant was properly ordered to serve three years of MSR.

     For the foregoing reasons, the judgment of the circuit court

of Cook County is affirmed.

     Affirmed.




                                 -9-
1-09-1668


             REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT



                   THE PEOPLE OF THE STATE OF ILLINOIS,

                            Plaintiff-Appellee,

                                    v.

                              ALEX RUTLEDGE,

                           Defendant-Appellant.



                            No. 1-09-1668

                        Appellate Court of Illinois
                      First District, FIRST DIVISION

                              April 18, 2011


    JUSTICE LAMPKIN delivered the judgment of the court, with opinion.

       Presiding Justice Hall and Justice Hoffman concurred in the
                          judgment and opinion.



               Appeal from the Circuit Court of Cook County.
                 The Hon. Thomas M. Davy, Judge Presiding.


                          COUNSEL FOR APPELLANT
     Michael J. Pelletier, State Appellate Defender, Chicago, IL 60601
                     Alan D. Goldberg, Deputy Defender
                      OF COUNSEL: Robert N. Markfield


                            COUNSEL FOR APPELLEE
      Anita Alvarez, Cook County State’s Attorney, Chicago, IL 60602
              OF COUNSEL: Alan J. Spellberg and John Nowak




                                   -10-